Watson, Judge:
Three appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the respective parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court:
That the merchandise covered by the appeals to reappraisement enumerated on the schedule attached hereto and made a part hereof, consists of sulfamethazine, a chemical compound appraised on the basis of American selling price as defined in Section 402 (e), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, which basis of appraisement is not in dispute.
That the price, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for delivery, at which such merchandise was freely sold for domestic consumption in the principal market of the United States, in the ordinary course of trade and in the usual wholesale quantities, at the time of exportation of the imported merchandise, was $5.85 per kilo, less 1%.
That the appeals herein be submitted on this stipulation, limited to the merchandise described herein, and abandoned as to all other merchandise.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here involved, and that such value for the importations covered by the appeals herein was $5.85 per kilo, less 1 percent, in each case.
Judgment will be entered accordingly.